MEMORANDUM OPINION
 
No. 04-11-00023-CV
 
Anthony JASPER,
Jr.,
Appellant
 
v.
 
Alicina Rosa VILANKULU,
Appellee
 
From the 225th
Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-14036
Honorable Antonia
Arteaga, Judge Presiding
 
PER CURIAM
 
Sitting:          Phylis J.
Speedlin, Justice
                     Rebecca
Simmons, Justice
                     Steven
C. Hilbig, Justice
 
Delivered and
Filed:  July 13, 2011
 
DISMISSED
 
Appellant’s brief, which
was due on May 23, 2011, has not been filed.  On June 7, 2011, this court
ordered appellant to show cause in writing by June 21, 2011 why this appeal
should not be dismissed for want of prosecution.  Appellant did not respond.  Accordingly,
the appeal is dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b). 
Costs of appeal are taxed against appellant. 
PER
CURIAM